UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 4th Street Santa Rosa, CA 95401 (Address of principal executive offices) (Zip Code) (707)525-8658 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filer required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 143,775,712 shares of common stock as of November10, 2010. ZAP FORM 10-Q INDEX Page No. PART I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) : Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three andNine Months Ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 26 PART II. Other Information Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 Part I. FINANCIAL INFORMATION Item 1. Financial Statements ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands except per share data) September 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Investment in related party — Accounts receivable, net of allowance for doubtful accounts of $24 and $43 Inventories, net Prepaid expenses and other current assets Total current assets Property, and equipment, net of accumulated depreciation OTHER ASSETS Investment in non-consolidated joint venture Distribution fees for Jonway products — Deposits and other assets-net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Current portion of long-term debt and short-term notes – related party $ $ Accounts payable Accrued liabilities 6% Senior convertible debt, net of discount of $133 at December 31, 2009 – related party Total current liabilities SHAREHOLDERS’ EQUITY Common stock, authorized 400 million shares; no par value; and 143,489,997 shares and 104,029,107 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Accumulated other Comprehensive Income ( 15) — Accumulated deficit Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements (unaudited). - 1 - ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Thousands, except net loss per share amounts) Three Months ended September 30, Three Months ended September 30, Nine Months ended September 30, Nine Months ended September 30, NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Sales and marketing General and administrative (non-cash stock-based compensation of $1 million and $1.5 million and $1.9 million and $3.6 million for the three and Nine Months ended September 30, 2010 and 2009, respectively) Impairment of assets — — Research and development 81 LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense, net (1 ) Gain on extinguishment of debt — — — Other income (expense), net ) 5 ) 8 ) LOSSBEFORE INCOME TAXES $ ) $ ) $ ) $ ) PROVISION FOR INCOME TAXES — — (4
